Citation Nr: 1031673	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected recurrent sprain, right ankle, with traumatic 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to March 1987 
and from February 2003 to May 2004.  The Veteran also served with 
the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board notes that the Veteran has claimed that he is 
unemployable, in part, due to his service-connected recurrent 
sprain, right ankle, with traumatic arthritis.  However, the RO 
adjudicated the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) in a separate rating 
decision and the issue is not currently before the Board at this 
time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected disability is manifested by 
pain, swelling, and limited range of motion, but does not result 
in ankylosis of the right ankle.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
recurrent sprain, right ankle, with traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.71, Diagnostic Code 5271 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted his claim for an increased 
disability rating in May 2004.  He was sent a letter in June 2004 
which notified him that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show such 
a worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  These notice requirements were provided before the 
initial adjudication of the claim in January 2005 and, therefore, 
there was no defect with regard to the timing of the notice as to 
these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board recognizes that the Veteran was not advised that should 
an increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  The Veteran was also not notified 
as to the assignment of effective dates.  However, the Veteran 
was provided information regarding the assignment of disability 
ratings and effective dates in connection with other claims that 
are not currently before the Board.  The Veteran has also 
provided arguments as to why he should be entitled to a higher 
disability rating.  As such, the Veteran has actively 
participated in the processing of his claim and the evidence 
submitted in support of his claim has indicated familiarity with 
the requirements for the benefit sought on appeal.  Thus, the 
Board finds that the notice error is not prejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).  The Veteran has not indicated that he disagrees with the 
effective date assigned and, therefore, notification regarding 
this element is moot.

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records and National Guard records, 
and affording a VA examination.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is adequate.  Although 
it is not clear as to whether the Veteran's claims file was 
reviewed, the manifestations of the Veteran's service-connected 
disability were described fully and the report provided the 
medical information needed to address the rating criteria 
relevant to this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.


II.	Disability Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the Veteran's disability has been evaluated as 20 
percent disabling pursuant to Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent disability evaluation is 
warranted for moderate limited motion of the ankle.  A 20 percent 
disability evaluation is warranted for marked limited motion of 
the ankle.

Words such as "moderate" and "marked" are not defined in the 
Rating Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6. However, 
the Schedule for Rating Disabilities also provides some guidance 
by defining full range of motion of the ankle as zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).
 
Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II.

Traumatic arthritis is to be evaluated the same as degenerative 
arthritis.  38 C.F.R.  § 4.71a, Code 5010.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of motion 
is noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 20 
percent disability rating is merited for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  A 10 
percent disability rating is merited for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, Code 5003.  However, as 
indicated above, the Veteran's current disability rating 
contemplates the limitation of motion of his ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).  Therefore, a rating under 
the criteria of Diagnostic Code 5003 is not for application.

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45, under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The National Guard records show that the Veteran complained of 
pain in his right ankle.  The April 2004 record shows that the 
Veteran had moderately severe degenerative joint disease at the 
tibiotalar joint medially as well as anteriorly.  

The Veteran was afforded a VA examination in July 2004.  The 
Veteran reported that he sustained an injury to his right ankle 
while in the service in the early 1980s.  He was seen and 
diagnosed with severe ankle sprain.  He reported that no 
fractures were found.  He states that since that time, he has 
continued to have pain in his right ankle and the pain increased 
with prolonged activities.  He stated that he was able to walk 
only a half mile to a mile due to his pain.  He stated that he 
experiences instability approximately one to three times a month.  
On physical examination, he walked with an antalgic gait.  
Examination of his right ankle reveals dorsiflexion of 5 degrees 
out of 20 degrees, plantar flexion of 20 degrees out of 30 
degrees, inversion and eversion 10 out of 15 degrees each.  The 
Veteran had pain on extremes of motion, but the pain did not 
limit his range of motion significantly.  The Veteran had 5/5 
strength in plantar flexion and dorsiflexion, inversion and 
eversion against resistance.  The Veteran had some mild swelling 
and tenderness to palpation along the lateral aspect of his 
ankle, especially over his ATFL.  No sensory deficits to light 
touch.  Pulses were palpable.  Standing examination revealed 
normal hindfoot alignment, normal longitudinal arch.  He had 
difficulty performing heel raise on the right due to pain.  X-
rays of the ankle revealed no fractures.  He had spurring along 
the anterior aspect of his talus and anterior tibia.  He also had 
a spur along the medial aspect of his lateral malleolus.  His 
mortise appeared normal.  He had small amount of tibiotalar joint 
space loss.  The Veteran did have 1+ instability to talar tilt, 
translates 1+ with anterior drawer.  The diagnoses listed were 
recurrent right ankle sprains, functional instability of right 
ankle, and mild posttraumatic arthritis of right tibiotalar 
joint.  The examiner explained that the Veteran had mild 
degenerative changes in his ankle and functional instability.  He 
had very mild instability of his ankle to examination.  The 
Veteran described exacerbations of his pain, especially following 
twisting and recurrent sprains.  It was impossible to describe 
any further limitations that may be incurred with these 
exacerbations.  In discussion with Deluca provision, these may 
increase his disability further than what is seen on examination.  
It was likely that the Veteran had functional loss and 
limitations due to pain, especially in light of his recurrent 
ankle sprains occurring several times a month.  

A treatment record from Dr Y. dated in November 2005 shows that 
the Veteran had pain and swelling in his right ankle 
intermittently.  It was noted that the Veteran had tenderness 
with limited range of motion.  He had negative anterior/posterior 
drawer's signs and good strength in all planes.  The Veteran had 
a history of right ankle arthritis on x-ray and exam suggested 
tibial tendonitis.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran's service-connected recurrent sprain, right ankle, with 
traumatic arthritis, under Diagnostic Code 5271, is not entitled 
to a disability rating in excess of 20 percent.  In this regard, 
Diagnostic Code 5271 provides a maximum disability rating of 20 
percent and, therefore, a higher rating cannot be granted.  While 
the VA examiner did note that the Veteran was likely to suffer 
additional functional loss due to his instability and pain, a 
disability rating in excess of 20 percent is not warranted as the 
Veteran is currently rated at the highest percentage for 
limitation of motion of the ankle.  VA regulations concerning 
functional loss are not applicable where a disability is rated at 
the maximum level provided by the diagnostic code under which it 
is rated, as is the Veteran's situation. VAOPGCPREC 36-97 
(holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has 
received less than the maximum evaluation" under Diagnostic Code 
5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(Court concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997) (although the Board is required to consider the effect of 
the Veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, an increased disability rating based on functional 
loss is not warranted.  

The Board has also looked at other diagnostic codes for rating 
the right ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this regard, under 38 C.F.R.           § 4.71a, 
Diagnostic Code 5270, a 30 percent rating is warranted for 
ankylosis of the ankle, when shown to specified degrees and 
position.  Ankylosis is 'immobility and consolidation of a joint 
due to disease, injury, surgical procedure.'  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  In this case, the evidence 
shows that the Veteran's range of motion in the right ankle is 
limited; however, there is no evidence that the Veteran has 
ankylosis of the right ankle.  Therefore, the Veteran does not 
warrant a higher disability rating under Diagnostic Code 5270.  

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or 
tarsal joint), 5273 (malunion of os calcis or astragalus), and 
5274 (astragalectomy) are not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5272, 5273, and 5274 (2009).  The medical 
evidence does not reveal any findings of ankylosis, malunion of 
os calcis or astragalus, or astragalectomy.

The Board also notes that Diagnostic Code 5262 is not for 
application in this case.  Under Diagnostic Code 5262 for 
impairment of the tibia and fibula, a 10 percent rating is 
warranted where there is malunion of the tibia and fibula with 
slight ankle disability.  A 20 percent rating is warranted where 
there is malunion of the tibia and fibula with moderate ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked ankle disability.  A 
maximum 40 percent rating is warranted for nonunion of the tibia 
and fibula with loose motion, requiring brace.  See 38 C.F.R. § 
4.17a, Diagnostic Code 5262 (2009).  Although the Veteran has 
degenerative changes of the right tibiotalar joint, the x-rays do 
not reveal any evidence of malalignment or malunion to warrant a 
higher disability rating.  

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that his right ankle symptoms are more severe than the 
current disability rating reflects.  The Board must consider the 
entire evidence of record when analyzing the criteria laid out in 
the ratings schedule.  While the Board recognizes that the 
Veteran is competent to provide evidence regarding his 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence must 
come from a medical professional.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992)

Additionally, the record contains no evidence showing the Veteran 
is entitled to a higher rating at any point during the instant 
appeal; therefore no staged ratings are appropriate.  See Hart, 
supra.  Thus, the Board finds that the currently assigned 20 
percent disability rating is appropriate and that there is no 
basis for awarding a higher rating for his service-connected 
disability.  

The Board has also considered referral for extra-schedular 
consideration.  See Thun v. Peake, 22 Vet App 111 (2008).  The 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected recurrent sprain, right ankle, with 
traumatic arthritis is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's symptoms 
with the established criteria found in the rating schedule for 
mental disorders shows that the rating criteria reasonably 
describe ratings for mental disorders, but the Veteran simply 
does not exhibit those symptoms.  The Board further observes 
that, even if the available schedular evaluation for the 
disability is inadequate (which it manifestly is not), there is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.  Further, the record does not show that the 
Veteran has required frequent hospitalizations for his service-
connected disability.  In addition, there is nothing in the 
record which suggests that the above condition markedly impacted 
the Veteran's ability to work.  The Board recognizes the 
Veteran's contentions that he is unemployable.  However, the 
Veteran has claimed that he cannot work due to his service-
connected disability and other service-connected disabilities and 
nonservice-connected disabilities.  While it is undisputed that 
the disability affects the Veteran's employment, but it bears 
emphasis that the schedular rating criteria are designed to take 
such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Therefore, the Board finds that the criteria 
for submission for assignment of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a 20 percent 
disability rating and a higher rating is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application in the instant case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, 
the benefit sought on appeal with respect to this claim must be 
denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent for 
recurrent sprain, right ankle, with traumatic arthritis is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


